UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1783



In Re: EDWARD R. BUTLER,

                                                               Debtor.
_________________________


EDWARD R. BUTLER,

                                               Plaintiff - Appellant,

          versus

STATE OF MARYLAND COMPTROLLER OF THE TREASURY,

                                                Defendant - Appellee,

          and


TERRY L. MUSIKA; UNITED STATES TRUSTEE; RESO-
LUTION TRUST CORPORATION, as Receiver for
Baltimore Federal Financial, F.S.A.,
                                                 Parties in Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CA-96-672-H, CA-94-1814-H, BK-90-3087-5)


Submitted:   January 22, 1998              Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Edward R. Butler, Appellant Pro Se. Wallace E. Hutton, OFFICE OF
THE COMPTROLLER OF THE STATE OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of the order affirming the bankruptcy
court's order denying his motion to vacate the order converting his

Chapter 11 bankruptcy case to a Chapter 7 case. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Butler v. State of Maryland Comptroller of the Treasury,
Nos. CA-96-672-H; CA-94-1814-H; BK-90-3087-5 (D.Md. Apr. 25, 1997;
May 14, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2